Case 2:19-cv-00092-JRG-RSP Document 435 Filed 05/18/21 Page 1 of 6 PageID #: 19552




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

    TEAM WORLDWIDE CORPORATION,

          Plaintiff,                       Case No. 2:19-cv-92-JRG-RSP

    v.                                     LEAD CASE

    ACADEMY, LTD d/b/a ACADEMY
    SPORTS + OUTDOORS,

    Defendant.

   ACE HARDWARE CORPORATION,              Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC, AMAZON.COM LLC, Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,          Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,           Case No. 2:19-cv-00097-JRG-RSP

   THE HOME DEPOT, INC.,                  Case No. 2:19-cv-00098-JRG-RSP

   MACY'S, INC., MACY'S.COM, LLC,         Case No. 2:19-cv-00099-JRG-RSP

   TARGET CORPORATION, and TARGET         Case No. 2:19-cv-00100-JRG-RSP
   BRANDS, INC.,

   SEARS, ROEBUCK AND CO., SEARS          Case No. 2:20-cv-00006-JRG-RSP
   HOLDINGS CORPORATION, and
   TRANSFORM HOLDCO LLC,
                                          CONSOLIDATED CASES
          Defendants.



           DEFENDANTS’ OBJECTIONS TO ORDER ON MOTIONS IN LIMINE
Case 2:19-cv-00092-JRG-RSP Document 435 Filed 05/18/21 Page 2 of 6 PageID #: 19553




          Pursuant to Federal Rule 72 and Local Rule CV-72(b), Defendants hereby object to the

   Magistrate Judge’s Order on Motions in Limine. (ECF No. 394 (“Order”).) Specifically,

   Defendants object to the rulings regarding Plaintiff’s motion in limine No. 8 and Defendants’

   motion in limine No. 16.

          By granting Plaintiff’s motion in limine No. 8, the Magistrate Judge excluded reference to

   the prosecution history, “since disclaimer and estoppel are not jury issues.” (Order, at 4.) However,

   Defendants had intended to use the prosecution histories to show the jury TWW’s admissions

   related to many issues. See FED. R. EVID. 801(d)(2)(A), (D); i4i Ltd. P’ship v. Microsoft Corp.,

   670 F. Supp. 2d 568, 587 (E.D. Tex. 2009), aff’d as modified, 589 F.3d 1246 (Fed. Cir. 2009),

   opinion withdrawn & superseded on reh’g, 598 F.3d 831 (Fed. Cir. 2010), 564 U.S. 91 (2011)

   (discussing prosecution history of patent); Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1381-82

   (Fed. Cir. 2012) (“Mintz’s argument [during prosecution] for why [a prior art reference] lacks the

   ‘intersecting in locking engagement’ claim limitation applies similarly to explain why

   [defendant]’s accused products also lack that claim limitation.”); Cook Grp. Inc. v. Boston Sci.

   Scimed, Inc., 809 F. App’x 990, 1000 (Fed. Cir. Apr. 30, 2020) (“It is well established, however,

   that a statement made by a party in an individual or representative capacity may be offered as

   evidence against that party.”); cf. Commonwealth Sci. & Indus. Rsch. Organisation v. Mediatek

   Inc., No. 6:12-CV-578, 2015 WL 12806515, at *3 (E.D. Tex. June 29, 2015) (“Defendants’ experts

   may use statements from the prosecution history to support their contention that the accused

   structure is not equivalent.”).

          For example, Defendants had intended to use the prosecution histories to show the jury

   TWW’s admissions regarding the application of the claims (using the same constructions adopted

   by the Court) to prior art. See, e.g., Nat’l Steel Car, Ltd. v. Canadian Pac. Ry., Ltd., 357 F.3d 1319,



                                                     1
Case 2:19-cv-00092-JRG-RSP Document 435 Filed 05/18/21 Page 3 of 6 PageID #: 19554




   1334 (Fed. Cir. 2004) (noting that it is “elementary in patent law” that an invalidity assessment is

   a two-step process, including (1) construing the claims, and (2) applying that construction to the

   prior art) (citation omitted). Defendants also intended to use the prosecution histories to show the

   jury TWW’s admissions regarding facts relevant to the nexus inquiry for secondary considerations.

   The prosecution history may, likewise, help the jury weigh a testifying expert’s opinion about how

   a person of ordinary skill in the art would have understood the claimed inventions and whether

   two references would have been obvious to combine. See, e.g., McGinley v. Franklin Sports, Inc.,

   262 F.3d 1339, 1352 (Fed. Cir. 2001) (discussing trial evidence of examiner’s consideration of

   references). Respectfully, if Defendants are precluded from relying on this evidence, either in its

   affirmative case or in cross-examining TWW’s experts, TWW would have the ability to take

   factual positions before the jury that are inconsistent with factual positions it took during

   prosecution, simply because the patentee made an inconsistent statement inside the file history

   instead of outside of it. Allowing the jury to consider and weigh evidence of such inconsistencies

   prevents this injustice; therefore, Defendants object to the Magistrate Judge’s ruling regarding

   Plaintiff’s motion in limine No. 8.

          Conversely, by denying Defendants’ motion in limine No. 16, the Magistrate Judge is

   allowing TWW to argue claim construction to the jury—specifically, that the asserted claims are

   limited to “airbeds” instead of “inflatable products.” (Order, at 9.) This is highly prejudicial to

   Defendants. Indeed, “it is improper to argue claim construction to the jury because the ‘risk of

   confusing the jury is high[.]’” Cordis Corp v. Boston Scientific Corp., 561 F.3d 1319, 1337 (Fed.

   Cir. 2009) (citation omitted). Therefore, Defendants object to the Magistrate Judge’s ruling

   regarding Defendants’ motion in limine No. 16.




                                                    2
Case 2:19-cv-00092-JRG-RSP Document 435 Filed 05/18/21 Page 4 of 6 PageID #: 19555




   Dated: May 18, 2021          Respectfully submitted,


                                        /s/ Reid E. Dodge
                                       Charles Everingham IV
                                       State Bar No. 00787447
                                       WARD SMITH & HILL, PLLC
                                       P.O. Box 1231
                                       Longview, TX 75606-1231
                                       (903) 757-6400 (telephone)
                                       (903) 757-2323 (facsimile)
                                       Email: ce@wsfirm.com

                                       Counsel for Defendants Ace Hardware
                                       Corporation; Dick’s Sporting Goods, Inc.; Home
                                       Depot U.S.A., Inc. and Home Depot Product
                                       Authority, LLC; Target Corporation; Sears,
                                       Roebuck and Co., and Sears Holdings Corporation;
                                       and Transform SR LLC and Transform KM LLC

                                       FAEGRE DRINKER BIDDLE & REATH LLP
                                       R. Trevor Carter (admitted in E.D. Texas)
                                       trevor.carter@faegredrinker.com
                                       Andrew M. McCoy (admitted in E.D. Texas)
                                       andrew.mccoy@faegredrinker.com
                                       Reid E. Dodge (admitted in E.D. Texas)
                                       reid.dodge@faegredrinker.com
                                       300 N. Meridian St., Suite 2500
                                       Indianapolis, IN 46204
                                       (317) 237-0300 (telephone)
                                       (317) 237-1000 (facsimile)

                                       Lauren M.W. Steinhaeuser (admitted in E.D. Texas)
                                       lauren.steinhaeuser@faegredrinker.com
                                       90 S. Seventh St., Suite 2200
                                       Minneapolis, MN 55402
                                       (612) 766-7000 (telephone)

                                       Bethany N. Mihalik (admitted in E.D. Texas)
                                       bethany.mihalik@faegredrinker.com
                                       1500 K Street NW, Suite 1100
                                       Washington, DC 20005
                                       Tel: 202-312-7440



                                          3
Case 2:19-cv-00092-JRG-RSP Document 435 Filed 05/18/21 Page 5 of 6 PageID #: 19556




                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors; Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC

                                        /s/ John S. Artz
                                      DICKINSON WRIGHT PLLC
                                      John S. Artz
                                      jsartz@dickinsonwright.com
                                      350 S. Main St., Suite 300
                                      Ann Arbor, MI 48104
                                      (734) 623-7075

                                      Steven A. Caloiaro
                                      scaloiaro@dickinsonwright.com
                                      100 W. Liberty St., Suite 940
                                      Reno, NV 8951
                                      (775) 343-7500

                                      Peter E. Doyle
                                      pdoyle@dickinsonwright.com
                                      2600 W. Big Beaver Rd., Suite 300
                                      Troy, MI 48084-3312
                                      (248) 205-5978

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors and Target
                                      Corporation


                                       /s/ Robert T. Cruzen
                                      Robert T. Cruzen
                                      KLARQUIST SPARKMAN LLP
                                      One World Trade Center
                                      121 SW Salmon St., Suite 1600
                                      Portland, OR 97204
                                      Counsel for Defendants Amazon.com, Inc.
                                      and Amazon.com LLC


                                       /s/ Walter Hill Levie III
                                      John W. Harbin
                                      Gregory J. Carlin

                                         4
Case 2:19-cv-00092-JRG-RSP Document 435 Filed 05/18/21 Page 6 of 6 PageID #: 19557




                                               Walter Hill Levie III
                                               MEUNIER CARLIN & CURFMAN LLC
                                               999 Peachtree St. NE, Suite 1300
                                               Atlanta, GA 30309

                                               Counsel for Defendants Bed Bath & Beyond Inc.;
                                               Costco Wholesale Corporation; Macy’s Retail
                                               Holdings, Inc. and Macy’s.com, LLC; Target
                                               Corporation; and Amazon.com, Inc. and
                                               Amazon.com LLC

                                               Michael C. Smith
                                               State Bar No. 18650410
                                               Siebman, Forrest, Burg & Smith, LLP
                                               113 E. Austin St.
                                               Marshall, TX 75671
                                               Office: 903-938-8900
                                               michael.smith@siebman.com

                                               Counsel for Defendants Academy, Ltd d/b/a
                                               Academy Sports + Outdoors; Ace Hardware
                                               Corporation; Amazon.com, Inc. and Amazon.com
                                               LLC; Bed Bath & Beyond Inc.; Costco Wholesale
                                               Corporation; Dick’s Sporting Goods, Inc.; Macy’s
                                               Retail Holdings, Inc. and Macy’s.com, LLC; Home
                                               Depot U.S.A., Inc. and Home Depot Product
                                               Authority, LLC; and Target Corporation




                                      CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically in

   compliance with Local Rule CV-5(a). Therefore, this document was served on counsel of record,

   all of whom have consented to electronic service, on this 18th Day of May, 2021.

                                       /s/ Reid E. Dodge




                                                  5
